PER CURIAM.
The appellant, Joe N. McCullough, appeals the summary denial of his rule 3.850 motion for post-conviction relief. We affirm.
Mr. McCullough was convicted by a jury of five counts of sexual battery on a child by a person in familial or custodial authority and three counts of lewd and lascivious assault on a child under the age of sixteen. On plenary appeal Mr. McCullough’s convictions and sentences were affirmed per curiam without opinion. See McCullough v. State, 826 So.2d 414 (Fla. 5th DCA 2002). The appellant then filed his initial motion for post-conviction relief, a motion to add additional grounds, and finally an addendum to motion ultimately asserting thirty-six claims of inadequacy of trial counsel and sentencing errors.
The trial court’s order denying relief carefully considered and rejected each of the claims. The trial court attached portions of the record refuting such of those claims that alleged a facially sufficient claim. As Mr. McCullough has failed to demonstrate that the trial court erred in summarily denying his rule 3.850 motion and its amendment and supplement, we affirm.
AFFIRMED.
PLEUS, C.J., PALMER and MONACO, JJ., concur.